Citation Nr: 1227860	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than April 13, 1998, for the establishment of a 100 percent rating for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1971 to October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that service connection was warranted for stuttering, rated 50 percent disabling from November 28, 1995, to April 13, 1998, and that a 100 percent rating for service connected for PTSD with stuttering was warranted from April 13, 1998.  The Veteran appealed the effective dates that were assigned.  

In a December 2007 decision, the Board denied the Veteran's claims for effective dates earlier than November 28, 1995, for the 50 percent award for stuttering and earlier than April 13, 1998, for the 100 percent rating for PTSD.  The Veteran appealed the Board's denial of an effective date earlier than April 13, 1998, for PTSD only, to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a June 2009 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2007 decision regarding the denial of an earlier effective date for PTSD and remand the matter so that the Board could provide adequate reasons and bases as to whether the anxiety condition identified in 1995 was PTSD.  The Court granted the joint motion and remanded the case to the Board.  

In a September 2009 decision, the Board again denied the Veteran's claim for an effective date earlier than April 13, 1998, for the 100 percent rating for PTSD, as the Board found that the Veteran had not submitted a claim of service connection for PTSD prior to April 13, 1998.  The case was returned to the Court, and the September 2009 Board decision was again vacated pursuant to a July 2011 JMR.  In the JMR the parties stipulated that the Veteran's November 22, 1995 claim for service connection for "severe speech problems" was sufficiently broad as to raise a claim for compensation for PTSD.  The parties requested that the Court vacate the Board's September 2009 decision regarding the denial of an earlier effective date for PTSD and remand the matter so that the Board could order a new VA examination to determine whether the Veteran's anxiety condition identified in 1995 was PTSD, and, if so, whether it could be determined whether the Veteran's condition and its symptoms supported a 100 percent rating from November 22, 1995.  The Court granted the joint motion and remanded the case to the Board.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted, the case has been returned to the Board by virtue of a JMR that ordered the Board to obtain a new VA medical examination to determine whether the anxiety condition identified in 1995 was PTSD, and, if so, whether there were sufficient identifiable symptoms to warrant a 100 percent rating for the disability.  In support of the Veteran's claim a statement from a private psychologist has been submitted.  The psychologist opined that the Veteran's stammering was associated with psychological symptomatology, including the most prominent symptom of anxiety.  It is asserted that this opinion leads to the conclusion that the Veteran had PTSD at the time of his claim in 1995 and that it should have been rated totally disabling.  

In compliance with the JMR, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo a psychiatric examination.  The examiner should be requested to render the following opinions:

a) Is at least as likely as not (a probability 50 percent or more) that the anxiety disorder that the Veteran manifested in 1995 was identifiable as PTSD at that time?  

b) If the answer to the first question is affirmative, what are the specific identifiable symptoms of PTSD that were demonstrated in 1995?  

The claims folder must be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


